USCA11 Case: 20-12895    Date Filed: 06/22/2021   Page: 1 of 2



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12895
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:18-cr-00332-WFJ-CPT-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus

JONATHAN RIVERA-PULLIZA,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 22, 2021)

Before NEWSOM, GRANT and MARCUS, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12895       Date Filed: 06/22/2021   Page: 2 of 2



      Thomas Burns, appointed counsel for Jonathan Rivera-Pulliza in this appeal

of the district court’s revocation of Rivera-Pulliza’s supervised release and

resulting sentence, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Rivera-Pulliza’s revocation of supervised release and sentence

are AFFIRMED.




                                          2